Citation Nr: 0819621	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  04-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of 
beriberi, claimed as edema or swelling of the lower 
extremities. 

2.  Entitlement to service connection for rheumatoid 
arthritis. 

3.  Entitlement to service connection for residuals of 
amoebic dysentery, claimed as condition manifested by loss of 
appetite.

4.  Entitlement to service connection for a heart disorder, 
claimed as a condition manifested by easy fatigability. 

5.  Entitlement to service connection for bronchitis, claimed 
as a condition manifested by a cough.

6.  Entitlement to service connection for pneumonia, claimed 
as pulmonary disease. 

7.  Entitlement to service connection for a condition 
manifested by upper extremity numbness.

8.  Entitlement to service connection for asthma, claimed as 
a condition manifested by difficulty of breathing

9.  Entitlement to service connection for osteoarthritis of 
the lumbar spine. 

10.  Entitlement to service connection for kidney disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Carole Kammel, Counsel


INTRODUCTION

The veteran had recognized guerrilla service (RGS) from March 
8, to July 27, 1945, and service in the Regular Philippine 
Army from July 28, 1945 to March 19, 1946. (Additionally, 
service certification records document that from January 18, 
1943 to March 7, 1945, the veteran was determined to have 
been "missing.")

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, wherein the RO denied 
service connection for the disabilities on appeal.  The 
veteran timely appealed the RO's March 2003 rating action to 
the Board. 
In June 2008, a Veterans Law Judge granted the veteran's 
motion to advance the case on the Board's docket (AOD). 


FINDINGS OF FACT

1.  The veteran had recognized military service with the 
Commonwealth Army of the Philippines and as a guerilla during 
World War II.  

2.  The veteran's certified active service does not include 
status as a prisoner of war.

3.  Beriberi and amoebic dysentery were not shown in service 
and residuals thereof are not currently demonstrated by the 
competent medical evidence of record.

4.  Rheumatoid arthritis was not shown in service and is not 
currently demonstrated by the competent medical evidence of 
record.

5.  Competent clinical evidence of record does not establish 
that cardiovascular and kidney disorders and degenerative 
osteoarthritis of the lumbar spine were manifested to a 
compensable degree within a year of service discharge, or are 
otherwise etiologically related to service.

6.  Competent clinical evidence of record does not establish 
that bronchitis, pneumonia, peripheral neuropathy of the 
upper extremities and asthma are etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Residuals of beriberi were not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Residuals of amoebic dysentery were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.
3.  Rheumatoid arthritis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A cardiovascular disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Bronchitis, claimed as a condition manifested by a cough,  
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 
38  C.F.R. § 3.303.

6.  Pneumonia, claimed as pulmonary disease, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 
38  C.F.R. § 3.303 (2007).

7.  Peripheral neuropathy of the upper extremities, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 
38  C.F.R. § 3.303.

8.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

9.  Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

10.  Kidney disorder, currently diagnosed as cortical cyst of 
the right kidney, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issues on appeal, VA 
provided the veteran with notice on the Pelegrini II VCAA 
elements in a December 2002 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claims, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via a December 2002 letter.  Id.

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
instant service connection claims are being denied, no 
effective date (s)or rating(s) is being set, and the lack of 
notice as to these elements is not prejudicial.  Id.  

       Duty to Assist 

Regarding VA's duty to assist the appellant with his service 
connection claims on appeal, service medical and personnel 
records, post-service private and VA examination and clinical 
treatment reports have been associated with the claims file.  
In addition, VA examined the veteran on several occasions 
throughout the appeal to determine the relationship, if any, 
between the claimed disabilities and the appellant's period 
of military service.  These examinations reports, along with 
VA opinions, have been associated with the claims file.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

II.  Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws which define an individual's legal status as 
a veteran of active military, naval or air service. 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2007).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9 (2007).

Guerrilla service is defined as individuals who served as 
guerrillas under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized and cooperating with the 
United States Forces.  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service:  1) recognized guerrilla service, and 2) 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the individual was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army. This excludes 
civilians. 38 C.F.R. § 3.8(d) (2003). For active service of 
members of irregular forces, "guerrilla," is the period 
certified by the service department. 38 C.F.R. § 3.9(d) 
(2007).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge, but in the case of members of the 
Commonwealth Army no later than June 30, 1946. 38 C.F.R. § 
3.9(a).  The active service in the guerrilla forces will be 
the period certified by the service department. 38 C.F.R. § 
3.9(d).

The Court has interpreted the provisions of 38 C.F.R. § 3.203 
as requiring service department verification before VA can 
find that a veteran had service in the Armed Forces of the 
United States.  VA can accept evidence submitted by the 
claimant without service department verification only if that 
evidence is itself a document issued by the service 
department and VA is satisfied as to its authenticity and 
accuracy.  The Court has also held that VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 531 (1992).

The veteran's claims file contains a report from the National 
Archives and Research Administration, verifying that the 
veteran had RGS from March 8, to July 27, 1945, and service 
in the Regular Philippine Army from July 28 1945 to March 19, 
1946.

III.  Service Connection Laws and Regulations

Service Connection-general criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999)

Presumptive Service Connection

Certain chronic disabilities, including cardiovascular-renal 
disease and arthritis, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).
POW-Presumptive Service Connection 

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied:  avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

As noted previously, as the evidence does not reflect, nor 
does the veteran contend, that he was a POW during his 
recognized active WW II service, the above-referenced 
provisions are not for application in his case, and the 
claims, when relevant, will be considered on a direct basis 
only.  

IV.  Analysis

1.  Residuals of Beriberi and Amoebic Dysentery, and 
Rheumatoid Arthritis

The initial question is whether the veteran currently has 
residuals of beriberi and amoebic dysentery and rheumatoid 
arthritis.  Service medical records, to include, a June 1946 
service discharge examination report, are negative for any 
subjective complaints or clinical findings referable to 
beriberi, amoebic dysentery or rheumatoid arthritis.  There 
was no evidence of malnutrition; the veteran's height and 
weight during service were noted to have been five (5) feet 
and 100 to 110 pounds, respectively.  At discharge, the 
veteran's cardiovascular and musculoskeletal systems were 
found to have been "normal" and without defects.   The 
veteran indicated that he was not suffering from any wound, 
injury or disease whether it was incurred in the military 
service or not.  No significant disease, wounds or injuries 
were listed. 

Post-service private and VA treatment and examination reports 
do not contain any subjective complaints or clinical findings 
of any current residuals of beriberi and amoebic dysentery, 
or rheumatoid arthritis.  An October 2007 Infections Disease 
physician determined that there was no residual evidence of 
any beriberi or amoebic dysentery.  (see, October 2007 VA 
Infectious Disease examination report).  While there was no 
clinical evidence of amoebic dysentery found during an 
October 2007 digestive examination, the examining physician's 
opined that "the veteran's amboedic dysentery was not caused 
by or a result of active service or any incident thereof."  
(see, October 2007 VA Digestive examination report).  Thus, 
even if residuals of ameobic dysentery were currently 
demonstrated, they have been found to be unrelated to the 
veteran's period of military service. 

The existence of current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, there is no evidence of residuals of beriberi 
and amoebic dysentery or rheumatoid arthritis.  Thus, as the 
preponderance of the evidence is against the claims for 
service connection for said disabilities, there is no doubt 
to be resolved, and the claims are denied. 38 U.S.C.A. § 
5107(b) (West 2002).

2.  Cardiovascular Disorder, Bronchitis, Pneumonia and 
Peripheral Neuropathy of the Upper Extremities

The veteran contends that his current cardiovascular 
disorder, bronchitis, claimed as a chronic cough, pneumonia, 
claimed as a pulmonary disease, and peripheral neuropathy, 
claimed as numbness of the upper extremities, had their onset 
during his RGS.

At the outset, the Board finds that although there is current 
evidence of hypertensive arteriosclerotic cardiovascular 
disease and incomplete right bundle branch block (see, 
October 2007 VA heart examination report), the first evidence 
of any cardiovascular pathology was not until 1988, decades 
after the appellant's discharge from military service in 
March 1946 (see, October 2002 report, prepared by M. D. B., 
M. D. containing a notation that the veteran's onset of 
essential hypertension was in August 1988).  Thus, in an 
absence of medical evidence that the veteran's hypertension 
was present within one year from separation in March 1946, 
the Board cannot entertain a grant of service connection on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In addition, after a review of the voluminous evidence of 
record, the Board concludes that service connection for a 
cardiovascular disorder, bronchitis, pneumonia, and 
peripheral neuropathy on a direct basis is also not 
warranted.

In reaching the foregoing determination, the Board observes 
that service medical records are devoid of any subjective 
complaints or clinical findings of a cardiovascular disorder, 
such as elevated blood pressure readings or hypertension, 
lung disorder, or numbness of the upper extremities.  A March 
1946 service discharge examination report reflects that the 
veteran's cardiovascular and neurological systems, along with 
his lungs, were all was reported as "normal."  Blood 
pressure was recorded as 118/72.  Chest X-rays were not 
performed. 

Post-service findings of hypertensive arteriosclerotic 
cardiovascular disease, incomplete right bundle branch block, 
bronchitis, pneumonia and peripheral neuropathy of the upper 
extremities satisfy the requirement that there be current 
disabilities.  (see, October 2007 VA heart and nerve 
examination reports, respectively).  There is also evidence 
relating the aforementioned disabilities to the veteran's 
period of RGS.  To that end, VA physician's have provided 
opinions, dated in December 2007, to the effect that the 
veteran's cardiovascular disorders, bronchitis, pneumonia and 
peripheral neuropathy of the upper extremities are at least 
as likely as not related to his experienced in WW II.  The VA 
physicians opinions were based on the veteran's history of 
having had a "difficult life as a guerilla" and having 
suffered from dysentery, malaria, beriberi and malnutrition 
during his RGS.  (see, VA heart and peripheral nerve 
examination reports and opinions, dated in October and 
December 2007, respectively).  

Although the aforementioned VA physicians indicated that they 
had reviewed the veteran's claims files, their opinions are 
entirely unsupported by service medical records, which, as 
noted previously, are entirely devoid of any subjective 
complaints or clinical evidence of any cardiovascular or lung 
pathology, malnutrition, or numbness of the upper 
extremities.  Thus, in light of the fact that the December 
2007 VA opinions were based on an inaccurate factual premise, 
namely, that the veteran suffered from cardiovascular, lung 
and neurological disorders, beriberi, dysentery and 
malnutrition during his RGS, the Board finds that it is of no 
probative value. See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (presumption of credibility did not arise because 
physician's opinion was based upon "an inaccurate factual 
premise" and thus had "no probative value").  

Thus, the weight of the evidence is against the grant of 
service connection for a cardiovascular disorder, bronchitis, 
pneumonia and peripheral neuropathy of the upper extremities 
on a direct basis. 

3.  Asthma

As noted above, service medical records are devoid of any 
clinical evidence relating to any lung pathology.  A June 
1946 service separation examination report reflects that the 
veteran's lungs were reported as "normal."  X-rays of the 
chest were not performed. 

Although an October 2007 VA physician has indicated that the 
veteran experienced  several acute asthmatic attacks a year, 
he did not provide a linked between said asthmatic attacks 
and the veteran's military service.  In fact, there is no 
competent evidence of a link between the currently 
demonstrated asthma and the veteran's period of military 
service.  Thus, service connection for asthma basis must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Thus, 
the weight of the evidence is against the grant of service 
connection asthma. 

4.  Osteoarthritis of the Lumbar Spine 

At the outset, the Board finds that the first post-service 
evidence of any osteoarthritis of the lumbar spine was in the 
early 1980's.  (see, November 1982 treatment report, prepared 
by R. S. D., M. D., containing an impression of 
osteoarthritis of the lumbar area).  Thus, in an absence of 
medical evidence of osteoarthritis of the lumbar spine to a 
compensable degree within one year from separation in March 
1946, service connection on a presumptive basis is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In addition, after a review of the voluminous evidence of 
record, the Board concludes that service connection for 
osteoarthritis of the lumbar spine is also not warranted.  In 
reaching the foregoing determination, the Board finds that 
service medical records are devoid of any subjective 
complaints or clinical findings relating to the lumbar spine.  
A June 1946 service separation examination report shows that 
there was no evidence of any musculoskeletal defects.  

As indicated previously herein, there is current medical 
evidence of osteoarthritis of the lumbar spine.  (see, 
October 2007 VA orthopedic examination report).  There is, 
however, no evidence that relates said disability to the 
veteran's period of military service.  Indeed, the only 
opinion of record is one that is against the claim.  To that 
end, an October 2007 VA opinion found the veteran's currently 
diagnosed lumbar spine osteoarthritis to be degenerative in 
nature and a result of the aging process.  There is no other 
opinion, private or VA, that refutes the aforementioned 
October 2007 VA opinion.  In fact, post-service medical 
evidence also reflects that the veteran was "confined" due 
to lower back pain following a 1982 motor vehicle accident.  
Thus, the weight of the evidence is against the grant of 
service connection for osteoarthritis of the lumbar sine on a 
direct basis. 

5.  Kidney Disorder

At the outset, the Board observes that the initial post-
service evidence of any kidney disorder was not until October 
1997, when a private ultrasound revealed a cortical cyst of 
the right kidney (see, October 2007 private ultrasound report 
of both kidney, prepared and submitted by Santo Tomas 
University Hospital).  Thus, in an absence of medical 
evidence of any renal disease to a compensable degree within 
one year from separation in March 1946, service connection on 
a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, the Board also concludes, after a review of the 
evidence of record, that service connection for a kidney 
disorder, currently diagnosed as cortical cyst of the right 
kidney, is not warranted on a direct basis.  In reaching the 
foregoing determination, the Board observes that, and as 
noted in the preceding paragraph, the first clinical evidence 
of any kidney disorder was in October 2007, when a private 
ultrasound revealed a cortical cyst of the right kidney.  The 
only opinion of record that discusses the etiological 
relationship, if any, between said cortical cyst of the right 
kidney and the veteran's period of military service is one 
that is against the claim.  To this end, a VA physician 
opined in November 2007 that the veteran's critical cyst "in 
the left kidney" was pathognomic of any kidney condition and 
that it might have been a normal finding of an aging kidney.  
(see, November 2007 VA opinion).  The VA physician further 
concluded that the "claimed kidney condition"-whether it 
was the right or left kidney-was not caused by or a result of 
the veteran's active service or any incident thereof.  In 
reaching the foregoing determination, the VA examiner pointed 
to an absence of any kidney pathology during service and a 
negative November 1982 urinalysis laboratory report.  There 
is no other opinion, private or VA, which refutes the 
aforementioned VA opinion.  

In sum the preponderance of the evidence is against the claim 
for service connection for kidney disorder, currently 
diagnosed as cortical cyst of the right kidney.  


ORDER

Service connection for residuals of beriberi, claimed as 
edema or swelling of the lower extremities, is denied. 

Service connection for rheumatoid arthritis is denied. 

Service connection for amoebic dysentery, claimed as 
condition manifested by loss of appetite, is denied.

Service connection for a heart disorder, claimed as a 
condition manifested by easy fatigability, is denied.

Service connection for bronchitis, claimed as a condition 
manifested by a cough, is denied.

Service connection for pneumonia, claimed as pulmonary 
disease, is denied.

Service connection for a condition manifested by upper 
extremity numbness, is denied.

Service connection for asthma, claimed as a condition 
manifested b y difficulty of breathing, is denied.

Service connection for osteoarthritis of the lumbar spine is 
denied.

Service connection for kidney disorder, currently diagnosed 
as cortical cyst of the right kidney, is denied. 



____________________________________

CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


